EX 23 Form 11-K for 2012 File No. l-8610 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8, No. 333-173078) pertaining to the AT&T Retirement Savings Plan of our report dated June 20, 2013, with respect to the financial statements and schedules of the AT&T Retirement Savings Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2012. Dallas, Texas/s/ Ernst & Young LLP June 20, 2013 29
